DETAILED ACTION
Election/Restrictions
Newly submitted claims 62 – 63 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention is directed to a neural probe and an embedded microfluidic structure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 62 – 63 are withdrawn from consideration as being directed to a non – elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

NEW OBJECTIONS
Specification
2.	The disclosure is objected to because of the following informalities: There is no Claim 13.  
Appropriate correction is required.

WITHDRAWN REJECTIONS
3.	The 35 U.S.C. 112, second paragraph rejection of Claim 13, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 112, second paragraph rejection of Claim 21, of record on page 2 of the previous Action, is withdrawn.


6. 	The 35 U.S.C. 102(b) rejection of Claims 1 — 7, 11 — 16, 21 — 26 and 30 — 31 as being anticipated by Johnson et al (U.S. Patent No. 8,927,876 B2), of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. A detailed discussion of the making of the electrode and counter electrode,
and the placement of the counter electrode adjacent to the electrode, is not disclosed in the


9. 	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A detailed discussion of the estimation of the position of the electrode with respect to the target is not disclosed in the original specification.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11. 	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one

AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. A specific ‘electrical device’ is not disclosed in the original specification.

12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13. 	Claim 23 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 23 recites the phrase ‘deployment of the electromedical apparatus on the biological target.’ There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 USC § 103
14.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (U.S. Patent No. 8,927,876) in view of Khan et al (U.S. Patent Application Publication No. 2016/0265667 A1) as evidenced by Hsieh (U.S. Patent No. 10,150,439).    
With regard to Claim 1, Johnson et al disclose an electromedical apparatus that is a
cochlear implant comprising a component that is an electrode array (column 3, lines 18 — 23),
therefore an arrangement of electrodes; the electrode array comprises the substrate of the electrode array, supported by and therefore connected to a mechanical component that is a fluidic structure that is a tube ‘24’ (column 3, lines 24 — 27); the tube is embedded because it is within a carrier wafer ‘60’ (column 6, lines 1 – 5); the combination of the substrate, tube and carrier wafer therefore constitute an elongate body; the tube is arranged to modify a physical property that is stiffness (stiffness is regulated; column 8, lines 58 — 61) and the tube has a channel and liquid passes through the channel (column 8, lines 58 – 61); the electrode array, therefore the electromedical apparatus, is electrically connected to an external device (column 4, lines 1 – 5), therefore an electrical device. Johnson et al do not explicitly disclose an electrode array that is also connected to a biological target. However, the electrical stimulation of the cells, using the electrodes of the electrode array, is disclosed (column 8, lines 22 – 23). It would have been obvious for one of ordinary skill in the art to provide for physical contact between the electrodes and the cells, therefore a biological target, as electrical stimulation is disclosed. The electrodes would therefore facilitate electrical transmission between the electrical device and the biological target. However, it is noted that the phrase ‘when the electrical device and the biological target are connected’ is not a positive recitation of an electrical device or a biological target. 
Because Johnson et al disclose a tube, Johnson et al disclose a tube, and therefore a channel, that is arranged for communicating with a pump which, in use, manipulates the flow of 
With regard to Claim  14, the number of slots defines the ability of the tube to bend (column 3, lines 55 – 61 of Johnson et al). The flexibility of the elongated body is therefore controlled to prevent bending or buckling.
With regard to Claim 15, the  fluidic channel therefore runs through a length of the
body.
With regard to Claim 16, liquid passes through the fluidic structure (column 8, lines 58 — 61). An inlet and outlet are therefore disclosed. Alternatively, an inlet and outlet are disclosed
because two tubes are disclosed (column 3, lines 40 — 44).

With regard to Claim 18, a tapered tip at a second end is not explicitly disclosed by
Johnson et al. However, because curling of the fluidic structure is disclosed, it would have been
obvious for one of ordinary skill in the art to provide for a tapered tip at a second end.
With regard to Claim 19, a tapered tip that is U — shaped at a second end is not explicitly
disclosed by Johnson et al. However, because curling of the fluidic structure is disclosed, it
would have been obvious for one of ordinary skill in the art to provide for a tapered tip that is U
— shaped at a second end.
With regard to Claim 20, a neural probe is disclosed (column 8, lines 4 — 5 of Johnson et al).
With regard to Claim 21, in embodiments, the fluidic structure does not comprise slots, to
thereby allow liquid to pass through the fluidic channel (column 3, lines 64 — 67 of Johnson et al). Therefore, in other embodiments, the fluidic structure comprises slots, therefore a cavities, that are therefore in fluid communication with the fluidic channel.
With regard to Claim 22, the shape of the wall of the cavity is therefore modified.
With regard to Claim 23, the slots regulate the curl of the fluidic structure (column 8,
lines 58 — 61 of Johnson et al). The fluidic cavities are therefore arranged to move the electrode, therefore with respect to the target.
With regard to Claim 25, an array of electrodes is disclosed (column 3, lines 18 — 23 of Johnson et al). The array is therefore arranged to electrically contact with the target.

fluidic cavities is disclosed.
With regard to Claim 27, Johnson et al do not explicitly disclose an array of electrodes
having a size and dimension different from the array of the physical cavities. However, as shown
in Figure 17, which is a schematic diagram, the electrode array ‘46’ (column 7, lines 55 — 65 of Johnson et al) have a different size and dimension from the fluidic cavities ‘32’ (column 8, line 19 of Johnson et al). It would have been obvious for one of ordinary skill in the art to provide for an array of electrodes having a size and dimension different from the array of the physical cavities, as an array of electrodes having a size and dimension different from the array of the physical cavities is disclosed in Figure 17.
With regard to Claim 28, Johnson et al do not explicitly disclose that each electrode
aligns with a corresponding fluidic cavity. However, as shown in Figure 17, which is a schematic
diagram, each electrode at least partially aligns with a fluidic cavity ‘32.’ It would have been
obvious for one of ordinary skill in the art to provide for each electrode aligned with a
corresponding fluidic cavity, as each electrode being aligned with a corresponding fluidic cavity
is disclosed in Figure 17.
With regard to Claim 29, Johnson et al do not disclose an array of electrodes that
comprises a counter electrode adjacent to each electrode. However, connection to an external
device is disclosed (column 4, lines 1 — 5) and alternative methods for fabricating the electrode array are disclosed (column 3, lines 40 — 44). It would have been obvious for one of ordinary
skill in the art to provide for a counter electrode adjacent to each electrode, to create a voltage
between two electrodes, as alternative methods for fabricating the electrode array are disclosed.
With regard to Claim 30, the electrode and counter electrode would be arranged to

between the electrode and counter electrode is known, the distance between the electrode and the
target can be determined by comparing it to the distance between the electrode and counter
electrode.
With regard to Claims 31 – 32, the diameter of the electrode is measured in microns (column 6, lines 54 — 59 of Johnson et al). A micro — electrode array apparatus is therefore disclosed.
 
16. 	Claims 4 – 5 and 7 — 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (U.S. Patent No. 8,927,876 B2) in view of Khan et al (U.S. Patent Application Publication No. 2016/0265667 A1) and further in view of Buckman et al (U.S. Patent Application Publication No. 2011/0214785 A1).
Johnson et al disclose an electromedical apparatus as discussed above. The fluidic structure comprises two walls (at least one; column 3, lines 45 — 46). Two layers are therefore disclosed. With regard to Claims 9 — 10, Johnson et al fail to disclose a second layer including polydimethylsiloxane and a first layer comprising polyimide. However, Buckman et al teach that blends of polydimethylsiloxane or polyimide with parylene are biostable (paragraph 0047 of Buckman et al). It would have been obvious for one of ordinary skill in the art to provide for a second layer including polydimethylsiloxane and a first layer comprising polyimide as blends of polydimethylsiloxane or polyimide with parylene are also biostable as taught by Buckman et al.
With regard to Claim 4, a first layer having a first flexibility of material and a second layer of material having a second flexibility different from the first flexibility would therefore be obtained, as stated on page 17, lines 10 – 12 of the instant specification.

With regard to Claim 7, the first layer of material and second layer of material disclosed by Johnson et al are electrically insulating (non — conductive; column 3, lines 32 — 35).
With regard to Claims 8 and 11, Buckman et al disclose that parylene is biocompatible (biostable; paragraph 0047).

ANSWERS TO APPLICANT’S ARGUMENTS
17.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 13, 35 U.S.C. 112, second paragraph rejection of Claim 21, and 35 U.S.C. 112, second paragraph rejection of Claim 23, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejections of Claims 29 – 30, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 16 of the remarks dated December 9, 2021, that Claims 29 – 30 do not lack support because the specification states that counter electrodes are arranged adjacent to electrodes.
However, details are not provided, such as the distance between electrode and counter electrode that defines ‘adjacent’ and the materials used to make the electrodes and counter .

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782